Electronically Filed
                                                        Supreme Court
                                                        SCWC-13-0001432
                                                        22-NOV-2016
                                                        09:22 AM

                          SCWC-13-0001432

            IN THE SUPREME COURT OF THE STATE OF HAWAIʻI

      MICHAEL C. GREENSPON, Petitioner/Plaintiff/Counterclaim
                        Defendant-Appellant,

                                 v.

  DEUTSCHE BANK NATIONAL TRUST COMPANY, AS TRUSTEE OF RESIDENTIAL
      ASSET SECURITIZATION TRUST 2006-A8, MORTGAGE PASS-THROUGH
     CERTIFICATES SERIES 2006-H UNDER THE POOLING AND SERVICING
  AGREEMENT DATED JUNE 1, 2006, Respondent/Defendant/Counterclaim
                         Plaintiff-Appellee,

                                and

  INDYMAC FEDERAL BANK, F.S.B.; ONEWEST BANK, F.S.B.; CAL-WESTERN
    RECONVEYANCE CORPORATION, Respondents/Defendants-Appellees.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
               (CAAP-13-0001432; CIVIL NO. 11-1-0194)

         ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           Petitioner/Plaintiff/Counterclaim Defendant-Appellant

 Michael C. Greenspon’s Application for Writ of Certiorari, filed

 October 11, 2016, is hereby rejected.

           DATED: Honolulu, Hawaiʻi, November 22, 2016.

                                  /s/   Mark E. Recktenwald
                                  /s/   Paula A. Nakayama
                                  /s/   Sabrina S. McKenna
                                  /s/   Richard W. Pollack
                                  /s/   Michael D. Wilson